Order entered February 11, 2014




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-13-01761-CR
                                        No. 05-13-01766-CR

                               JOE EARL WALTON, JR., Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 7
                                        Dallas County, Texas
                          Trial Court Cause Nos. F12-51913-Y, F12-53044-Y

                                             ORDER
        The Court GRANTS court reporter Debi Harris’s motion for extension of time to file the

reporter’s records.

        We ORDER Ms. Harris to file the reporter’s records within THIRTY (30) DAYS from

the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE